Illinois Official Reports

                                     Appellate Court



                  Smith v. Illinois Central R.R. Co., 2015 IL App (4th) 140703



Appellate Court          JAMES SMITH, Plaintiff-Appellee, v. ILLINOIS CENTRAL
Caption                  RAILROAD COMPANY, Defendant-Appellant.



District & No.           Fourth District
                         Docket No. 4-14-0703



Filed                    July 30, 2015



Decision Under           Appeal from the Circuit Court of McLean County, No. 05-L-117; the
Review                   Hon. Rebecca Simmons Foley, Judge, presiding.



Judgment                 Reversed; cause remanded with directions.


Counsel on               Leslie Boyle Shinners, Thomas R. Peters (argued), and Mark R. Kurz,
Appeal                   all of Boyle Brasher LLC, of Belleville, for appellant.

                         Chip Corwin and James Wylder (argued), both of Wylder Corwin
                         Kelly LLP, of Bloomington, for appellee.



Panel                    PRESIDING JUSTICE POPE delivered the judgment of the court,
                         with opinion.
                         Justices Holder White and Steigmann concurred in the judgment and
                         opinion.
                                              OPINION

¶1        On January 27, 2014, after a jury verdict in favor of plaintiff, James Smith, the trial court
     entered judgment in favor of plaintiff and against defendant, the Illinois Central Railroad
     Company (Illinois Central). On July 11, 2014, the court denied defendant’s posttrial motion
     but allowed credits from prior settlements to reduce the amount of the jury award. Defendant
     appeals, arguing the trial court erred in multiple ways. However, we address only those issues
     necessary to decide this appeal. We reverse the judgment in this case and remand for a new
     trial because the trial court erred by preventing defendant from presenting evidence regarding
     plaintiff’s work history at the Union Asbestos & Rubber Company (UNARCO) facility at the
     Bloomington rail yard.

¶2                                          I. BACKGROUND
¶3       Because of the voluminous nature of the record in this case, we address only the facts
     necessary to decide this appeal. On July 21, 2005, plaintiff filed his complaint against Pneumo
     Abex Corporation; Pneumo Abex LLC; Metropolitan Life Insurance Company;
     Owens-Illinois, Inc.; Honeywell International, Inc.; Railroad Friction Products Corporation;
     and Illinois Central. As of October 2013, the only defendant remaining in this case was Illinois
     Central.
¶4       On October 1, 2013, the trial court held a final pretrial hearing in this case. One of the
     issues considered by the court was plaintiff’s motion in limine, which sought to prohibit
     defendant from introducing any evidence plaintiff was “exposed to asbestos dust in any
     manner other than by virtue of [his] employment by [d]efendant.” Defense counsel stated he
     had the following concern:
              “I expect [plaintiff’s attorneys] will present evidence that not only was their client
              exposed to asbestos from [defendant], but from neighboring [UNARCO], and this
              would appear to potentially touch on that. If it means–if this motion means talking
              about dust while [plaintiff] worked at [UNARCO], that’s a different issue *** as to Mr.
              Smith and as to–”
     Plaintiff’s counsel then interjected that plaintiff worked at UNARCO for a short period of time
     and then for defendant’s predecessor, the Gulf Mobile & Ohio Railroad (GM&O). No one
     disputes defendant is responsible for GM&O’s actions. According to plaintiff’s counsel,
     defendant denied plaintiff was sick from asbestos exposure, not that UNARCO was the sole
     proximate cause of plaintiff’s asbestosis. Plaintiff’s counsel argued plaintiff was exposed to
     dust as a result of the use of asbestos products at the rail yard. This included exposure to dust
     from the UNARCO facility. GM&O knew asbestos was being used at the UNARCO facility,
     knew asbestos dust was blowing into the area where plaintiff was working, and knew its
     employees were complaining about the dust and did nothing to protect them. According to
     plaintiff, this was a breach of defendant’s duty pursuant to the Federal Employers’ Liability
     Act (FELA) (45 U.S.C. §§ 51-60 (2012)) to provide its employees a safe place to work.
     Plaintiff argued his employment at UNARCO was not at issue, only his exposure to
     asbestos–including dust from the UNARCO facility–while working for defendant. After
     plaintiff’s counsel stated plaintiff’s UNARCO work history could not be mentioned pursuant
     to the motion in limine, defense counsel objected, arguing “[t]he jury could reasonably find
     that if [plaintiff] has disease, it could have been caused by what could have likely been more

                                                 -2-
       extensive exposure at [UNARCO].” The trial court allowed the motion in limine “in the
       absence of any evidence as to sole proximate cause.”
¶5          The trial court also heard arguments with regard to defendant’s motion in limine to exclude
       evidence regarding the existence of the lease between defendant and UNARCO and related
       evidence. Defendant argued it had no duty to control UNARCO’s activities on the leased
       property. Therefore, defendant’s status as UNARCO’s landlord was not relevant. According to
       defendant, “By allowing the lease in, the jury could reach the conclusion that the railroad was
       somehow negligent as a landlord.” Defendant argued the lease was more prejudicial than
       probative of the issues in the case and should be excluded.
¶6          Plaintiff’s counsel argued this evidence should not be excluded. According to plaintiff’s
       counsel, plaintiff would not argue defendant should have controlled what went into the
       UNARCO facility and what occurred inside the facility. However, defendant had a
       responsibility to deal with the dust after it left the UNARCO facility. Further, the lease and
       other evidence defendant sought to exclude showed the railroad knew UNARCO would be
       working with asbestos at the rail yard. The trial court denied the motion in limine with regard to
       the lease.
¶7          After the first jury was selected in October 2013, the trial court declared a mistrial after two
       jurors were dismissed for cause. In January 2014, a new jury was selected, and the trial began.
¶8          Plaintiff called Lyndle R. Burton, defendant’s manager of industrial hygiene, as an adverse
       witness. Burton testified both defendant and GM&O were likely using asbestos products in the
       1930s and 1940s. He was unsure if they were actively involved in using asbestos in the 1950s.
       However, he testified asbestos was everywhere in the 1950s and 1960s.
¶9          Burton testified asbestos is toxic, and he knew of no cure for asbestosis. Scarring from
       asbestosis is permanent and can be fatal at a severe level. He testified the scarring can get
       worse, specifically depending on whether the individual smokes. Burton acknowledged the
       primary cause for asbestosis is asbestos. However, he testified he has seen articles–which he
       could not identify–indicating the severity of asbestosis is linked to smoking. He conceded
       someone cannot get asbestosis from just smoking.
¶ 10        Burton acknowledged testifying in 2006 defendant knew in the 1930s the use of asbestos in
       its shops was hazardous. However, he further testified, “After I’ve had a chance to look further
       at the documents I was being questioned on, instead of just one page, I have no belief that they
       knew that there was a hazard of asbestos.” According to Burton, neither defendant nor GM&O
       knew in the 1930s the use of asbestos in their shops was potentially hazardous. He admitted
       defendant knew asbestos could cause asbestosis in the 1930s, but it was not concerned about a
       potential risk to its employees because of the lower dust levels at railroad shops compared with
       occupations with greater exposure.
¶ 11        The trial court allowed plaintiff to question Burton on a document from a 1935 meeting of
       the Association of American Railroad Proceedings in Atlantic City, New Jersey, over
       defendant’s objection no one from GM&O was present at the meeting. The document showed
       defendant was represented at the meeting. The document included a report by the Committee
       on Disability and Rehabilitation, which included an entry on pneumoconiosis. The report
       talked about silicosis and asbestosis. According to the report, asbestosis was not a common
       condition but caused extensive pulmonary fibrosis. The report noted a patient’s history is very
       important in making an early diagnosis. The report recommended educating all concerned,
       getting rid of asbestos dust, having employees wear inhalers, and analyzing the dust content of

                                                     -3-
       the air at different times during working hours. Burton disagreed with plaintiff’s assertion the
       report reflected a concern by railroad physicians that employees were at risk of getting
       asbestosis and silicosis. Burton believed the concern of the report was exposure to silica.
¶ 12        Over defendant’s objection, the trial court also allowed plaintiff to introduce a 1937
       circular from the General Managers Association of Chicago, which purportedly went to all
       railroads operating in Illinois. The circular included suggested recommendations to be
       observed by employees handling asbestos. The circular stated:
               “It is suggested that any instructions you may want to give be communicated verbally
               direct to the foremen or such others who may be responsible and they not be placed in
               written form upon bulletin boards, et cetera, where any publicity may become attached
               to that.”
       According to the document, respirators should be furnished by the company and orders issued
       for employees to wear respirators any time they are handling asbestos; the asbestos should be
       sprayed down with water to help control dust; and asbestos insulation should be removed at
       night, when the least number of men would be working in the vicinity.
¶ 13        Charles Garrett, the risk mitigation manager for defendant, testified he deals with lung
       disease claims, the majority of which involve asbestos exposure. Garrett provided some
       background information with regard to who had operated the Bloomington rail yard.
       According to defendant, Chicago and Alton Railroad operated rail yards from 1869 until 1947,
       when GM&O purchased the assets of Alton Railroad. Garrett testified Chicago and Alton
       Railroad and Alton Railroad were the same basic entity. In 1947, GM&O took over the
       Bloomington rail yard. Garrett testified defendant and GM&O merged in August 1972.
¶ 14        During Garrett’s testimony, plaintiff moved to introduce the 1951 lease agreement between
       GM&O and UNARCO. Defendant’s objection was overruled, and the trial court granted
       defendant’s request for a continuing objection with regard to the lease and documents related
       to the lease. Garrett testified that by 1951 defendant knew of the hazards of asbestos. The
       following exchange then occurred over defendant’s objection:
                    “[Plaintiff’s Counsel]: Mr. Garrett, do you agree that bringing asbestos to
               Bloomington was not in the general welfare of the community if they knew it could
               cause disease?
                    [Garrett]: I think based on what we know today it was not a wise decision.
                    [Plaintiff’s Counsel]: Okay. Are you aware of anything that the railroad did in
               connection with UNARCO to gain knowledge about the asbestos operations there?
                    [Garrett]: I know there is a letter *** that the president of UNARCO sent to
               somebody that said they were going to do fiberglass and asbestos insulation. I think the
               fiberglass part would have been okay, but today I don’t think the asbestos was a wise
               decision.
                    [Plaintiff’s Counsel]: And even–of course today, I, you know, understood, but I’m
               asking even back in ‘51 when the railroad was in court representing that this would be
               something that would promote the interests and the general welfare of the community,
               there is no dispute that the railroad knew at that time that exposure to asbestos could
               cause disease. True?
                    [Garrett]: Correct.”


                                                  -4-
       Garrett also testified GM&O clearly knew UNARCO was going to make asbestos insulation in
       the leased facility.
¶ 15       At the end of Garrett’s examination by plaintiff’s counsel, defendant moved for a mistrial
       based on the testimony concerning the lease between GM&O and UNARCO. Defense counsel
       argued:
                “The testimony came in quite clearly attempting or at least creating an inference that
                the railroad acted [i]nappropriately or negligently or somehow wrongfully in obtaining
                UNARCO as a lessee. This was supposed to, the whole idea of having this was as to
                notice and now it’s a whole new level of liability that has been created with the jury
                based upon the amount and the type of evidence and the questions that were asked.”
       The trial court stated it believed the evidence went to the issue of notice and denied the motion
       for a mistrial.
¶ 16       Dr. Alan Ginzburg, a board-certified physician in internal, pulmonary, and critical care
       medicine, testified the major diseases associated with asbestos exposure include asbestosis,
       lung cancer, and mesothelioma. In addition, Ginzburg testified asbestos exposure can cause
       pleural plaques and benign asbestos pleural effusions. According to the doctor’s testimony, no
       way exists to determine which specific day of asbestos exposure or which specific asbestos
       fiber caused an asbestos-related disease. The more exposure to asbestos an individual
       experienced the greater the likelihood of a resulting disease. When asked about the phrase
       “neighborhood disease,” Ginzburg testified:
                “[I]f you have an area where there’s heavy asbestos use, such as an asbestos plant, there
                is a zone around the plant where there are asbestos fibers present in the air. And
                anybody living in that zone would be exposed to asbestos. The highest risk are the
                people who actually work in the plant, and the further you get away from there, your
                risk gets lower. However, we often see–we often see families, entire families, that are
                exposed to–that have asbestos-related disease even though they didn’t work in the
                plant, because the worker who was heavily exposed to asbestos walks out–walks home
                or goes home at the end of the day, and they’re covered–their clothes are covered with
                the asbestos. And they come into the house, and then the house becomes an asbestos
                zone. And so families of people who have been exposed to asbestos in that way become
                at risk for developing asbestos-related disease.”
       Dr. Ginzburg testified he had treated individuals with asbestos-related diseases who never
       worked directly with asbestos but lived in the neighborhood of the UNARCO plant in
       Bloomington.
¶ 17       Dr. Ginzburg testified plaintiff was one of his patients. In Ginzburg’s opinion, plaintiff had
       asbestosis and pleural plaques, both permanent diseases, caused by asbestos exposure.
       Ginzburg testified asbestosis can be a progressive disease and fatal. Ginzburg opined
       plaintiff’s three years of exposure to asbestos working for the railroad was likely enough
       exposure to cause his asbestosis, pleural plaques, and lung disease.
¶ 18       Outside the presence of the jury, defendant examined Dr. Ginzburg as part of an offer of
       proof. Ginzburg testified plaintiff’s work history included employment at the UNARCO
       facility. Ginzburg testified everyone who worked at UNARCO had asbestos exposure.
       Ginzburg did not know if he had treated any other former railroad worker who had asbestosis.
       Ginzburg testified it was possible within a reasonable degree of medical certainty for


                                                   -5-
       plaintiff’s asbestos exposure at UNARCO to be sufficient to cause his plaques and asbestosis.
       The following exchange then occurred between plaintiff’s counsel and Dr. Ginzburg:
                    “[Plaintiff’s Counsel]: Just so we’re clear. If he’s got exposure at the railroad, if
               he’s got exposure because he works for the railroad next to the asbestos plant, if he’s
               got exposure at the asbestos plant, if he’s got exposure somewhere else, is it all of the
               exposures that are implicated as causes?
                    [Dr. Ginzburg]: Yes.
                    [Plaintiff’s Counsel]: None of them are the sole cause.
                    [Dr. Ginzburg]: No. It’s like asking with–you know, if somebody smoked
               cigarettes for 30 years, is it the cigarettes that he smoked in the first 20 years that
               caused his lung cancer or is it the last 10 years? It’s a cumulative effect.”
¶ 19       Michael McGowan testified he began working for GM&O in Bloomington in May 1959.
       He then worked for defendant until 1994. McGowan stated everyone knew the pipe insulation
       at the rail yard contained asbestos, but the railroad never told anyone the asbestos could be
       harmful. Other than pipe insulation, McGowan testified asbestos products at the rail yard
       included brake shoes, asbestos sheets, packing, and gaskets.
¶ 20       According to McGowan, the UNARCO building would easily cover a football field.
       During the majority of his career working at the Bloomington rail yard, he did not see dust
       blowing out of the building. However, the UNARCO workers would have dust on them.
¶ 21       Robert Winstead testified he saw material blowing out of the UNARCO building and
       around the rail yard when he worked at the Bloomington rail yards in the 1950s. Winstead
       described the dust as sometimes being like a “snow storm.” Winstead testified he could see
       dust in the air in the UNARCO building. This was during the 1950s and 1960s. According to
       Winstead, because it was so dusty inside, people could not be seen walking around inside the
       UNARCO building.
¶ 22       Dr. Arthur Frank, in a videotaped evidentiary deposition played for the jury, testified he is
       a physician licensed to practice medicine and also has a Ph.D. in biomedical sciences. Dr.
       Frank stated the original research he did for his Ph.D. thesis concerned the effects of asbestos
       on respiratory tissue. Dr. Frank testified he is employed by Drexel University and has a number
       of positions with the University, including but not limited to professor of public health, chair of
       the department of environmental and occupational health, and professor of medicine in the
       department of internal medicine, specifically in the pulmonary division. According to Dr.
       Frank’s testimony, asbestosis can be a fatal disease.
¶ 23       Dr. Frank stated asbestosis is not a disease you see in the general population. No one will
       get asbestosis unless they are exposed to a significant amount of asbestos. According to the
       doctor:
               “[A]sbestos is a naturally occurring material. Everyone, everybody in our room today,
               everybody watching this videotape, everybody has some asbestos in their lungs. Does
               that mean they’re all going to get disease? Absolutely not. We are all exposed to
               hazardous materials all the time. Every time you go fill up your gas tank on your car,
               you fill it up with gasoline. There’s a little bit of benzene in there. That doesn’t mean
               we’re all going to get leukemia from benzene. But we have the potential for exposure.
               ***



                                                    -6-
                    So this goes back to the concept of dose-response. For most individuals, the dose is
               very low. The risk of disease is very low. But as the amount of exposure goes up, the
               risk goes up. And the other point that needs to be made, to produce certain of the
               diseases that we talked about, like asbestosis, it takes relatively a lot of asbestos. Not
               everybody with any exposure could necessarily develop asbestos[is]. There’s a
               threshold. Nobody really knows what that number is. People have tried putting
               numbers on it and it–it varies greatly depending on which scientist looks at it, but
               everybody agrees in principle that to get asbestosis, you need a lot of exposure, but
               whatever exposure it takes to give you asbestosis, you certainly have not had enough
               exposure to get and be at a higher risk for getting any of the cancers.”
       Plaintiff’s counsel then asked Dr. Frank whether science has determined what a safe level of
       asbestos exposure is, to which the doctor responded:
               “There’s only one safe level, and that is zero. For every cancer-causing agent, the only
               safe level is zero. Again, very small amounts carry very small risk. But the basic
               principle is the only safe level of a cancer-causing agent, not just asbestos, but
               benzene–the American Petroleum Institute wrote in 1948 that for benzene, the only
               safe level was zero. And we could go on and on. But for a cancer-causing agent, the
               only safe level is zero.”
       Later, during his cross-examination by defense counsel, Dr. Frank clarified his testimony
       stating: “There’s no known safe level and it’s treated as if there’s no safe level.”
¶ 24       Plaintiff’s counsel then asked how it can be determined what day, week, or month’s
       exposure to asbestos caused a patient’s asbestos-related disease. Dr. Frank responded that all
       of a patient’s exposures caused the patient’s disease because the diseases are “cumulative
       diseases.” Dr. Frank explained:
               “[W]hatever exposure you have on a given day and then another day and a third day,
               they all add up, especially with something like asbestos where some of it will get in the
               lungs and stay there for the rest of your life. Other cancer-causing agents like benzene
               and others are metabolized by the body and the body manages to get rid of them, but
               asbestos stays there on a pretty permanent basis.
                    And everybody when they die will have some asbestos in their lung. And how
               much you have will depend on how much you were exposed to over the years. So it is
               this addition day after day after day of a cumulative nature, the totality of what you’re
               exposed to that is said to cause whatever disease you develop.”
       Plaintiff’s counsel and Dr. Frank also discussed frequency of asbestos exposure:
                    “[Plaintiff’s Counsel]: In terms of the frequency with which somebody has to be
               exposed to asbestos in order to be at risk, is there any minimum there that’s been
               determined by science?
                    [Dr. Frank]: Well, one day for cancers. And Dr. Selikoff has shown that even two or
               three months may be enough to give some people asbestosis.”
¶ 25   Plaintiff’s counsel also asked Dr. Frank about reentrainment, to which Dr. Frank replied:
                    “[Dr. Frank]: Reentrainment means that fibers that are brought in that may settle
               down, that if you walk by, if you start shaking out clothes, if a wind gust is blowing, it’s
               put back up in the air so people can breathe it. That’s what’s called reentrainment. It’s
               put back in the air so you can inhale it.

                                                    -7-
                     [Plaintiff’s Counsel]: If a worker is working with asbestos products or if he’s
                exposed to asbestos from another source, asbestos is drifting into his workplace from
                some other place that’s letting off asbestos, if he’s exposed to that in June and he takes
                it home on his clothes, will that exposure continue on in the coming months and years if
                it’s in his house?
                     [Dr. Frank]: He’ll be exposed–if it’s gotten into his home and his car, he’ll be–he’ll
                be exposed the next June and the June after that, as long as the asbestos is there and not
                properly cleaned up.”
       Plaintiff then asked about the efficacy of cleaning up asbestos fibers with a household vacuum
       cleaner in the period between the 1940s and the early 1970s.
                     [Dr. Frank]: They’d suck it in one end and it would blow out of the other end given
                the kind of vacuum cleaners they had in those days. ***
                     [Plaintiff’s Counsel]: So once it’s in–and if somebody worked at a facility where
                asbestos fibers were released as a result of products in the facility or from some other
                building near it, if the workers in that facility tried to sweep up or tried to clean at the
                end of the day or end of the week, what effect would that have?
                     [Dr. Frank]: Well, depending on how they would just sweep it up, they’d put it back
                in the air. They breathed it. It would get on their clothing and they’ll take it off site with
                them unless they had a change of clothes or wore coveralls that they left at work, took a
                shower to get it out of their hair. It’ll leave the work site with them and go home.
                     [Plaintiff’s Counsel]: So if it’s in a workplace or if it’s in a home, once it’s there,
                how regularly is the worker exposed–
                     [Dr. Frank]: Pretty much every day.”
¶ 26        On cross-examination, Dr. Frank testified he had not been given any medical records in
       this case.
¶ 27        Plaintiff testified he went to work for the railroad in 1955 and worked there for three years.
       He worked at the “wheel and axle” shop and in the storeroom. According to plaintiff, he did
       not know what asbestos was while working for the railroad and did not know he was working
       around any asbestos-containing products. After working at the wheel and axle shop, he worked
       at the scrap dock sorting metal and brake shoes. He testified he also helped clean parts of the
       rail yard by sweeping up dust with a push broom. In addition, plaintiff helped move items from
       the roundhouse to the train depot. According to his testimony, the railroad never provided him
       with a respirator, and he never saw anyone wearing a respirator.
¶ 28        As to his health, plaintiff testified he was afraid he was going to get cancer. He stated he
       thought about it every day.
¶ 29        On cross-examination, plaintiff testified close to 100% of his time working at the railroad
       was outside. On redirect, plaintiff testified he was usually in the area of the UNARCO facility.
       In an offer of proof outside the presence of the jury, the parties agreed plaintiff worked at
       UNARCO for three months in 1954. Further, plaintiff left UNARCO because it was dirty.
¶ 30        After plaintiff rested, defendant made a motion for a directed verdict, which the trial court
       denied.
¶ 31        Among other witnesses defendant called, Duane Amato, an industrial hygienist, testified
       dose could be the most important concept with regard to industrial hygiene. According to
       Amato:

                                                      -8-
               “[D]ose equals concentration times the time. So you can be exposed to the material but
               if the concentration or the duration is not significant, then there is no effect. It’s–you
               could use dose for anything. Bacon. In our food. We know a lot of–I mean we read the
               paper, you see that oh jeez this causes this or red wines causes this or you have benzene
               in gasoline, you have nitrates in bacon. Well they could be carcinogens, and nitrates
               are, and they are in bacon and we eat this stuff. All right? But we don’t have three
               pounds of bacon every day for our lifetime. So we can’t get alarmed every time we see
               that something is a carcinogen. You can’t get alarmed if we go out and get our mail
               from the mailbox and it’s a bright sunny day and we are exposed to ultraviolet. So dose
               is really important, all right? Even with sunlight, the recommendations are you wear
               sun screen because you don’t want a great deal of sun on unexposed skin over your
               lifetime. So everything is dose related. Everything can be toxic. So dose is a really,
               really critical area.”
       With regard to asbestos, Amato testified mesothelioma can result from smaller levels of
       asbestos exposure than asbestosis. According to Amato, “[t]he vast weight of evidence shows”
       mesothelioma can occur after approximately five fiber years of asbestos exposure. As for
       asbestosis, Amato testified “the vast majority of studies, vast majority of regulators,
       consultants, experts in the field” would say asbestosis does not occur absent asbestos exposure
       of 25 fiber years. However, on cross-examination, Amato conceded no one knows asbestos
       disease is only caused by a minimum of five fiber years of asbestos exposure. According to
       Amato:
               “I agree that the studies, vast majority of the studies say five fibers. Is it 4.8? Nobody
               knows that. Is it 4.6? Nobody knows that. Is it 5.2? I’m just saying that the vast
               majority of the studies *** are saying five fiber years. The weight of the evidence. But
               nobody can tell you it’s 4.65.”
¶ 32       Amato testified it was his opinion within a reasonable degree of industrial hygiene
       certainty that GM&O provided plaintiff with a reasonably safe place to work. According to
       Amato, he based his opinion on:
               “the kinds of things that were going on at GM&O. I base that on–I base that on not only
               the types of things that were happening, what they were doing, I base that on the fact
               that some of the individuals were working outside where you have ventilation, it’s
               better than any ventilation you’ll find inside of an operation.”
       With respect to why it was a safe environment with regard to asbestos exposure, Amato stated:
                    “Because you do not expect any levels of significance in those areas. I think Mr.
               McGowan said that there was no asbestos in the wheel and axle shop. He didn’t see it.
               And quite frankly the major use of asbestos in the railroad industry was when they had
               steam locomotives and [plaintiff] was not working with steam locomotives.”
       Further, with regard to how distance from asbestos affects exposure rates, Amato offered the
       following example with regard to an individual three feet away from asbestos:
               “[L]et’s say you have an individual who is sweeping, let’s say sweeping up some
               asbestos scrap. And that level is at 10, 10 fibers which is a very very high level. Well if
               you move back to six feet you quarter the exposure so now you’re at 2.5, all right? And
               then you double that distance again so you go out to twelve feet, yeah, half of twelve,



                                                    -9-
               then it would be what, point eight? And then you come back and by the time you’re at
               fifty feet you’re back to background levels.”
       The trial court sustained plaintiff’s objection based on nondisclosure when defense counsel
       asked Amato: “Do you have an opinion within a reasonable degree of industrial hygiene
       certainty as to what [plaintiff’s] dosage would be to asbestos based on his description of his
       work career?”
¶ 33   The following exchange occurred during plaintiff’s counsel’s cross-examination of Amato:
                    “[Plaintiff’s Counsel]: We saw an exhibit before you got here from a study that
               Owens Corning took in the summer of 1970 and did some dust counts inside the
               [UNARCO] plant?
                    [Amato]: Yes.
                    ***
                    [Plaintiff’s Counsel]: The amounts that were being emitted into the air where it was
               being measured inside that plant were horrendous. Do you agree?
                    [Amato]: They were, in terms of the–the person who did the sample, I think he said
               they were unbelievably bad.”
       In an offer of proof, Amato testified, based on his review of plaintiff’s deposition, he
       determined plaintiff worked at UNARCO for a little less than one year. Based on the level of
       exposure at the UNARCO plant, plaintiff would have received an asbestos exposure greater
       than 25 fiber years, “depending on his job.”
¶ 34       Defendant presented the testimony of other witnesses, but we need not address their
       testimony here for purposes of this appeal. The jury ultimately found for plaintiff, and the trial
       court entered judgment for plaintiff against defendant.
¶ 35       This appeal followed.

¶ 36                                           II. ANALYSIS
¶ 37                            A. Defendant’s Motion for a Directed Verdict
¶ 38       We first address defendant’s argument the trial court erred in denying its motion for a
       directed verdict. A motion for a directed verdict should only be granted when the evidence
       presented, viewed in a manner most favorable to the nonmoving party, is so overwhelmingly in
       the movant’s favor no contrary verdict based on the evidence could ever stand. Pedrick v.
       Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510, 229 N.E.2d 504, 513-14 (1967). In ruling on a
       motion for directed verdict, a trial court “may only consider the evidence, and any inferences
       therefrom, in the light most favorable to the party resisting the motion.” Maple v. Gustafson,
       151 Ill. 2d 445, 453, 603 N.E.2d 508, 512 (1992). Based on this standard, the trial court clearly
       did not err in denying defendant’s motion for a directed verdict.
¶ 39       According to defendant, the evidence overwhelmingly established it was not negligent.
       Defendant agues FELA imposes a general duty on railroads to use ordinary care to provide a
       reasonably safe workplace. This court has stated “the standard of proof is lower in a FELA
       case, [but] FELA is not an insurance statute.” Myers v. Illinois Central R.R. Co., 323 Ill. App.
3d 780, 787, 753 N.E.2d 560, 566 (2001). Defendant argues:
                “Plaintiff failed to present any evidence that [defendant] was negligent. In fact, the
                evidence overwhelmingly established that the alleged injury to [plaintiff] was not


                                                   - 10 -
               foreseeable to the railroad. Plaintiff presented no evidence concerning the level of
               airborne asbestos to which [plaintiff] was allegedly exposed while employed by
               defendant, much less evidence of any alleged exposure of sufficient dosage that would
               make injury foreseeable to [d]efendant. Plaintiff made no attempt to quantify
               [plaintiff’s] alleged exposure at the Bloomington railroad facility and no witness
               testified or opined that [plaintiff’s] railroad work was not reasonably safe. Without
               evidence from which the jury could conclude that [plaintiff] was exposed to asbestos in
               amounts that would make injury foreseeable to [d]efendant, [d]efendant cannot be
               deemed to have been negligent.”
¶ 40       We disagree with defendant. Based on the evidence presented in this case, the
       evidence–when viewed in plaintiff’s favor–and the inferences that can be drawn from that
       evidence clearly did not overwhelmingly support a verdict in defendant’s favor. For purposes
       of a motion for a directed verdict, the trial court would have had to infer GM&O knew the
       danger asbestos posed to those working around it when plaintiff was working at the rail yards
       in the 1950s.
¶ 41       With regard to the dose of asbestos plaintiff was exposed to at the rail yards, plaintiff
       presented a witness who testified workers at the rail yard were exposed to large amounts of
       dust from the UNARCO facility and worked with products containing asbestos. Plaintiff also
       presented evidence GM&O knew UNARCO was going to be working with asbestos at the
       Bloomington rail yard facility. Further, the evidence regarding what caused plaintiff’s
       asbestosis was sufficiently tied to his work at the rail yard to survive a motion for a directed
       verdict.

¶ 42                                        B. Evidentiary Issues
¶ 43       Defendant makes a series of arguments regarding the trial court’s evidentiary rulings.
       Ordinarily, we review a trial court’s decision to admit evidence under an abuse-of-discretion
       standard of review. Kim v. Mercedes-Benz, U.S.A., Inc., 353 Ill. App. 3d 444, 452, 818 N.E.2d
713, 720 (2004). For purposes of this decision, we need only address the evidentiary issues
       concerning the operations of the UNARCO facility and plaintiff’s employment at UNARCO.
¶ 44       Defendant argues the trial court abused its discretion by admitting evidence of the lease
       agreement between GM&O and UNARCO and other related evidence. Defendant also argues
       the trial court abused its discretion by not allowing it to introduce evidence plaintiff worked at
       the UNARCO facility for a three-month period prior to working for the railroad and quit
       working for UNARCO because the work was dirty. We disagree with defendant on the first
       point but agree on the second.
¶ 45       We first address defendant’s argument the trial court abused its discretion by admitting
       evidence of the UNARCO lease agreement and UNARCO’s operation at the rail yard.
       Defendant argues this evidence was irrelevant and extremely prejudicial to defendant.
       According to defendant:
                “Such evidence included, but was not limited to, testimony regarding [defendant]
                seeking out a desirable tenant for the property, asbestos dust being emitted from the
                UNARCO plant, testimony from a former UNARCO employee regarding working
                conditions at the plant, and lease documents ***. The evidence was not only irrelevant,
                but also severely prejudicial because the conduct of UNARCO was improperly
                imputed to [d]efendant.”

                                                   - 11 -
       Defendant argues it cannot be held responsible for any conduct of its tenant UNARCO because
       as a landlord it relinquished possession and control of its premises to UNARCO.
¶ 46       Defendant argues a landlord owes no duty to control the operations of its tenant. However,
       defendant’s reliance on landlord-tenant law is not relevant to the theory of liability in this case.
       Plaintiff was not arguing defendant had to control UNARCO’s activities at the facility. The
       lease and related evidence regarding UNARCO’s operation were relevant because they related
       to defendant’s knowledge of UNARCO’s operation and the potential effects it could have on
       defendant’s employees who were working in close proximity to the UNARCO plant.
¶ 47       Defendant also argues this evidence was confusing to the jury and prejudicial to defendant
       because of the “notoriety of the UNARCO plant in the Bloomington community.” However,
       this argument amounts to mere speculation and conjecture. Defendant points to nothing in the
       record supporting this argument.
¶ 48       Defendant also argues the trial court erred by allowing testimony from former employees
       who worked at neither UNARCO nor the railroad at the same time as plaintiff. On this point,
       plaintiff argues the trial court did not abuse its discretion in allowing the testimony because the
       difference in job title and the discrepancy of time of employment would go to the weight of the
       evidence, not its admissibility. We agree. Further, as plaintiff points out, defendant’s corporate
       representative testified defendant’s operations were the same during this entire period. Further,
       defendant argues the trial court erred by prohibiting defendant from questioning these
       witnesses regarding their lawsuits against defendant and their representation by plaintiff’s
       counsel to show bias and lack of credibility. However, we do not find the trial court abused its
       discretion in not allowing these questions as it would have opened the door to the nature of the
       witnesses’ claims against defendant.
¶ 49       We next address defendant’s argument the trial court erred in excluding evidence plaintiff
       worked at the UNARCO facility at the Bloomington rail yard prior to working for the railroad.
       Defendant makes a two-pronged argument. First, defendant argues the court erred in granting
       plaintiff’s motion in limine barring defendant from introducing this evidence. Second,
       according to defendant, the court erred in not allowing this evidence after plaintiff’s opening
       statement detailed his entire work history except his employment at the UNARCO facility.
       According to defendant:
                    “Excluding evidence of plaintiff’s significant exposure to asbestos while working
               at UNARCO in effect stripped [d]efendant of its defense of sole proximate cause which
               [d]efendant properly and timely asserted at the onset of the case. Defendant was
               entitled to have the jury consider [plaintiff’s] asbestos exposure at UNARCO.
               Defendant conceded [plaintiff] had pleural plaques–a marker for asbestos
               exposure–but the jury could have reasonably found that the sole proximate cause of
               those plaques was the massive dose of asbestos exposure he sustained while working at
               UNARCO, as opposed to the minimal dose he may have received while working at
               GM&O.”
¶ 50       However, plaintiff argues the trial court did not err in excluding evidence of plaintiff’s
       short work history at UNARCO. According to plaintiff:
               “So called ‘other exposure evidence,’ in the context of an asbestos case, is relevant only
               if the defendant mounts a sole proximate cause defense. Nolan v. Weil-McLain, 233 Ill.
2d 416 (2009). Otherwise, ‘evidence that another’s negligence might also have been a


                                                    - 12 -
               proximate cause is irrelevant–and therefore properly excluded–if introduced for the
               purpose of shifting liability to a concurrent tortfeasor.’ Id. at 437-38.”
       Plaintiff first argues defendant sought to introduce this evidence “only as a means to shift the
       blame to a concurrent tortfeasor.” From the record, it does not appear defendant was trying to
       shift blame to a concurrent tortfeasor. Instead, defendant was trying to cast doubt on plaintiff’s
       assertion defendant was a proximate cause of plaintiff’s asbestosis by informing the jury
       plaintiff had significant asbestos exposure before he worked for the railroad.
¶ 51       In addition, without citing any authority in his brief, plaintiff argued defendant never had a
       sole proximate cause defense because:
                    “A sole proximate cause defense, by definition, is an admission of the plaintiff’s
               injury. Otherwise, how can [d]efendant claim [plaintiff’s] exposure to asbestos at
               UNARCO is the sole proximate cause of his asbestosis when [d]efendant does not even
               acknowledge [plaintiff] has asbestosis?”
       Plaintiff provides no authority for the proposition a defendant must concede a plaintiff has an
       asbestos-related disease before it can present a sole proximate cause defense. In fact, plaintiff’s
       argument would improperly ease a plaintiff’s burden of proof. Illinois case law states:
                    “In a cause of action for negligence or strict product liability arising from alleged
               exposure to asbestos, a plaintiff must prove that the defendant’s asbestos was the cause
               in fact of the injury. [Citation.] To prove causation in fact, the plaintiff must prove
               medical causation, i.e., that exposure to asbestos caused the injury, and that it was the
               defendant’s asbestos-containing product which caused the injury. [Citation.]”
               (Emphasis added.) Zickuhr v. Ericsson, Inc., 2011 IL App (1st) 103430, ¶ 36, 962
N.E.2d 974.
       See also Johnson v. Owens-Corning Fiberglas Corp., 313 Ill. App. 3d 230, 235, 729 N.E.2d
883, 887 (2000). We see no reason why defendant could not challenge plaintiff’s evidence
       regarding medical causation and also challenge plaintiff’s claim his exposure at the railroad
       was the proximate cause of his injury, assuming the trier of fact found plaintiff met his burden
       with regard to medical causation. Plaintiff’s counsel essentially dropped this claim during oral
       arguments.
¶ 52       Instead, during oral arguments, plaintiff’s counsel claimed defendant could not pursue a
       sole proximate cause defense because he had no expert witness who could testify plaintiff’s
       asbestos exposure while working for the railroad was not a proximate cause of plaintiff’s
       asbestosis. This argument goes to plaintiff’s statement in his brief that “[a]ny attempt by
       [d]efendant to bring up [plaintiff’s] exposure at UNARCO would just be an attempt to shift the
       blame to a concurrent tortfeasor, not to prove a sole proximate cause defense.” (Emphasis
       added.)
¶ 53       As our supreme court noted in Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 93,
       658 N.E.2d 450, 455 (1995):
               “A person who is guilty of negligence cannot avoid responsibility merely because
               another person is guilty of negligence that contributed to the same injury. *** Thus,
               evidence of another person’s liability is irrelevant to the issue of defendant’s guilt.”
               (Emphasis in original.)
       However, this “principle presumes that a defendant’s conduct is at least a proximate cause of
       the plaintiff’s injury.” (Emphasis in original.) Id.

                                                   - 13 -
¶ 54   Like in Leonardi, defendant in this case denied its actions were a proximate cause of plaintiff’s
       alleged asbestosis. The supreme court in Leonardi stated:
                    “Plaintiffs insist that defendants’ general denial of negligence is insufficient to
                raise the sole proximate cause defense. Plaintiffs maintain ‘that defendants should be
                required to plead sole proximate cause of a non-party as an affirmative defense.’
                    This contention is erroneous. In any negligence action, the plaintiff bears the
                burden of proving not only duty and breach of duty, but also that defendant proximately
                caused plaintiff’s injury. [Citations.] The element of proximate cause is an element of
                the plaintiff’s case. The defendant is not required to plead lack of proximate cause as an
                affirmative defense. [Citation.] Obviously, if there is evidence that negates causation, a
                defendant should show it. However, in granting the defendant the privilege of going
                forward, also called the burden of production, the law in no way shifts to the defendant
                the burden of proof.” (Emphasis in original.) Id. at 93-94, 658 N.E.2d at 455.
       In addressing the plaintiff’s argument “the sole proximate cause defense distracts a jury’s
       attention from the simple issue of whether a named defendant caused, wholly or partly, a
       plaintiff’s injury,” the supreme court stated:
                “We disagree. The sole proximate cause defense merely focuses the attention of a
                properly instructed jury *** on the plaintiff’s duty to prove that the defendant’s
                conduct was a proximate cause of plaintiff’s injury.” Id. at 94, 658 N.E.2d at 456.
¶ 55       In Nolan v. Weil-McLain, 233 Ill. 2d 416, 910 N.E.2d 549 (2009), the supreme court made
       clear its reasoning in Leonardi applied in asbestos cases. The plaintiff in Nolan alleged he was
       exposed to asbestos by the defendant, Weil-McLain, when he installed, repaired, or removed
       boilers manufactured by the defendant. Id. at 419, 910 N.E.2d at 550. The other named
       defendants in the case had settled or been dismissed, which meant defendant was the sole
       defendant at trial. Id. Relying on Leonardi, the defendant sought to present evidence the sole
       proximate cause of the plaintiff’s death was his exposure to asbestos-containing products of
       nonparty entities. Id. at 420, 910 N.E.2d at 551.
¶ 56       The plaintiff, however, sought to bar all evidence of decedent’s exposure to asbestos
       products of nonparties, arguing it was irrelevant, highly prejudicial, and would confuse the
       jury. Id. The plaintiff argued:
                “it was impossible to determine the specific fiber or asbestos exposure that caused
                decedent’s mesothelioma, and, at best, defendant could show only concurrent
                causation of decedent’s injury. Plaintiff also maintained that other-exposure evidence
                was not necessary for defendant to establish its defense that the amount of asbestos
                decedent inhaled while working with its products could not have caused his
                mesothelioma.” Id.
       However, the defendant countered, “because it was the sole defendant, a jury would not accept
       a low-dose defense without evidence of other asbestos exposures, and that if the evidence
       showed that its products were decedent’s only exposure, a jury could find that its products
       caused his mesothelioma.” Id. The issue before our supreme court was whether the trial court
       erred by excluding “all evidence of decedent’s exposure to asbestos throughout his 38-year
       career from products” made by other manufacturers. Id. at 428, 910 N.E.2d at 555.
¶ 57       The supreme court noted it was undisputed the plaintiff died of mesothelioma. Id. at 421,
       910 N.E.2d at 551. Further, it was undisputed that “prior to 1974 various asbestos-containing


                                                   - 14 -
       components were supplied with defendant’s boilers, including cement and rope manufactured
       by other entities.” Id.
¶ 58       The plaintiff argued “that asbestos cases are ‘completely unlike’ other tort cases, in that
       ‘they call for different rules of proof,’ evinced by the ‘presumption’ of causation established by
       this court in Thacker [v. UNR Industries, Inc., 151 Ill. 2d 343, 603 N.E.2d 449 (1992)].” Id. at
       429, 910 N.E.2d at 555-56. As a result, the plaintiff requested the supreme court “ ‘recognize
       an exception to the rule set forth in Leonardi’ [(relating to a sole proximate cause defense)] for
       asbestos actions.” Id. at 429, 910 N.E.2d at 556. The supreme court disagreed with the plaintiff
       on both of these points. Id.
¶ 59       In discussing its decision in Thacker, our supreme court stated it “considered whether the
       circuit court erred in denying a defense motion for judgment n.o.v. because the plaintiff failed
       to produce sufficient evidence of exposure to defendants’ asbestos.” Id. at 430, 910 N.E.2d at
       556. In holding the trial court’s denial of the defendants’ motion in Thacker was correct, the
       court noted it “detailed the proper analysis to be used in determining whether a plaintiff has
       satisfied the burden of proof at trial.” Id. According to the court:
                    “We began by reciting the ‘general rule in civil cases’ that a plaintiff bears the
               burden of producing evidence sufficient to establish each element of the claim.
               [Citation.] We explained that a plaintiff meets the burden of production with regard to a
               given element of proof ‘when there is some evidence which, when viewed most
               favorably to the plaintiff’s position, would allow a reasonable trier of fact to conclude
               the element to be proven,’ and cautioned that ‘[w]hile circumstantial evidence may be
               used to show causation, proof which relies upon mere conjecture or speculation is
               insufficient.’ [Citation.]
                    Focusing upon the specific element of causation, we observed that ‘causation
               requires proof of both “cause in fact” and “legal cause.” ’ [Citation.] Because the
               parties in Thacker disputed whether the plaintiff had established the defendants were a
               ‘cause in fact’ of the decedent’s injuries, we noted that there are generally two tests
               used by courts to determine cause in fact: the traditional ‘but for’ test, where ‘a
               defendant’s conduct is not a cause of an event if the event would have occurred without
               it’; and the ‘substantial factor’ test, where ‘the defendant’s conduct is said to be a cause
               of an event if it was a material element and a substantial factor in bringing the event
               about.’ [Citation.]
                    ***
                    Thacker noted that because ‘unique problems [are] posed by asbestos injury,’
               courts ‘have struggled with how a plaintiff in an asbestos case can fairly meet the
               burden of production with regard to causation.’ [Citation.] Surveying the varying
               approaches taken in jurisdictions throughout the country, we observed that the United
               States Court of Appeals for the Fourth Circuit in Lohrmann v. Pittsburgh Corning
               Corp., 782 F.2d 1156 (4th Cir. 1986), had fashioned a rule derived from section 431 of
               the Restatement (Second) of Torts–and which had been adopted in several other
               jurisdictions–to determine whether sufficient evidence of cause in fact has been
               presented to allow a case to go to the jury. [Citation.]” Id. at 430-32, 910 N.E.2d at
               556-57.
       The court noted the Fourth Circuit in Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1156
       (4th Cir. 1986) criticized a rule that would allow a plaintiff to avoid a directed verdict on the

                                                    - 15 -
       issue of cause by presenting any evidence of mere proximity to the defendant’s
       asbestos-containing product as contrary to the law of substantial causation. Nolan, 233 Ill. 2d
       432, 910 N.E.2d at 557. Instead, “ ‘[t]o support a reasonable inference of substantial causation
       from circumstantial evidence, there must be evidence of exposure to a specific product on a
       regular basis over some extended period of time in proximity to where the plaintiff actually
       worked.’ ” Id. at 432, 910 N.E.2d at 557-58 (quoting Lohrmann, 782 F.2d at 1162-63).
¶ 60       Our supreme court noted it adopted Lohrmann’s “ ‘frequency, regularity and proximity’ ”
       test in Thacker as a method for a plaintiff to show enough contact with a defendant’s specific
       product to establish the defendant’s product was a substantial factor in being a cause of the
       plaintiff’s injury. Id. at 432, 910 N.E.2d at 558. According to the court:
                “Thus, if an asbestos plaintiff chooses to establish cause in fact by using the substantial
                factor test, in order to have the question of legal causation submitted to the jury, the
                plaintiff must first show that the injured worker ‘was exposed to the defendant’s
                asbestos through proof that (1) he regularly worked in an area where the defendant’s
                asbestos was frequently used and (2) the injured worker did, in fact, work sufficiently
                close to this area so as to come into contact with the defendant’s product.’ [Citation.] It
                was our view in Thacker that ‘[t]hese requirements attempt to seek a balance between
                the needs of the plaintiff (by recognizing the difficulties of proving contact) with the
                rights of the defendant (to be free from liability predicated upon guesswork).’
                [Citation.]” Id. at 432-33, 910 N.E.2d at 558.
¶ 61       Our supreme court concluded the plaintiff in Thacker “had satisfied the frequency,
       regularity and proximity test to withstand a directed verdict and allow the issue of legal
       causation to be submitted to the jury.” Id. at 433, 910 N.E.2d at 558. Because the court found
       the jury’s ruling in plaintiff’s favor was supported by the totality of evidence presented, the
       court found the trial court correctly denied the defendant’s motion for judgment n.o.v. Id.
¶ 62       However, as the supreme court pointed out in Nolan, Thacker does not stand for the
       proposition “that once a plaintiff meets the frequency, regularity and proximity test, he or she
       thereby establishes legal causation.” (Emphasis in original.) Id. The court held this erroneous
       application of Thacker by the appellate court “conflicts not only with the clear language of that
       opinion, but also with our goal of adopting that test to fairly balance the interests of plaintiffs
       and defendants in these actions.” Id. at 433-34, 910 N.E.2d at 558. According to the court:
                “[W]hen correctly viewed, Thacker provides a means for determining whether a
                plaintiff in an asbestos case has presented sufficient evidence to establish cause in fact
                and, thereby, shift the burden of production to the defendant. We reiterate, however,
                that the ultimate burden of proof on the element of causation remains exclusively on
                the plaintiff, and that burden is never shifted to the defendant.” (Emphases in original.)
                Id. at 434-35, 910 N.E.2d at 559.
       After concluding Thacker did not create a presumption of causation, the court turned its
       attention to “whether the circuit court’s exclusion of evidence that decedent was exposed to
       asbestos from sources other than defendant was in error.” Id. at 435, 910 N.E.2d at 559.
¶ 63       The trial court in Nolan allowed plaintiff to introduce circumstantial evidence to satisfy her
       burden as to causation. Id. However, it excluded evidence which defendant wished to present
       to rebut the plaintiff’s claims and to support its sole-proximate-cause defense. Id. The supreme
       court recognized the trial court felt compelled to bar this evidence because of the appellate
       court opinions in Lipke v. Celotex Corp., 153 Ill. App. 3d 498, 505 N.E.2d 1213 (1987),

                                                    - 16 -
       Kochan v. Owens-Corning Fiberglass Corp., 242 Ill. App. 3d 781, 610 N.E.2d 683 (1993), and
       Spain v. Owens Corning Fiberglass Corp., 304 Ill. App. 3d 356, 710 N.E.2d 528 (1999).
       Nolan, 233 Ill. 2d at 436, 910 N.E.2d at 559.
¶ 64       The defendant asked the supreme court to strike down the exclusionary rule crafted and
       expanded by these decisions. The defendant argued this exclusionary rule skewed the facts in
       the plaintiff’s favor and led “the jury to conclude that the asbestos products of the sole
       defendant at trial must have caused the plaintiff’s asbestos-related disease in the absence of
       evidence of any other asbestos exposure.” (Emphasis in original.) This conflicted with the
       supreme court’s decision in Leonardi, “which upheld the general validity of the sole proximate
       cause defense and allowed a defendant to introduce evidence of other potential causes of injury
       so that the jury may resolve which was a proximate cause.” Id. at 436, 910 N.E.2d at 560-61.
¶ 65       The supreme court agreed, declaring the appellate court in Kochan had taken a
       one-paragraph explanation of black-letter tort law regarding concurrent tortfeasors and
       expanded:
               “its exclusionary rule to hold that ‘evidence of exposure to other asbestos-containing
               products is not relevant *** in cases in which actual cause or cause in fact is disputed.’
               [Citation.] In other words, the Kochan court extended Lipke to hold that other-exposure
               evidence is always irrelevant, and supported this holding with the questionable
               rationale that because it is ‘impossible’ to determine whether a specific exposure
               caused injury, ‘[a]llowing a defendant to present evidence of a plaintiff’s exposures to
               other products whose manufacturers are not defendants in the trial would only confuse
               the jury,’ and, therefore, ‘[t]he purpose for which the evidence is offered is
               inconsequential.’ [Citation.]” (Emphasis in original.) Id. at 438-39, 910 N.E.2d at 561.
       The court stated the Kochan opinion essentially prevented an asbestos defendant from pointing
       to the negligence of another as the sole proximate cause of a plaintiff’s injury. Id. at 439, 910
       N.E.2d at 561. According to the court:
               “The circuit court found Kochan to be premised upon a ‘fallacious argument’: although
               that decision purports to allow defendants to present alternative defenses that a
               particular exposure was not the proximate cause of a plaintiff’s injury ‘simply by
               showing, for example, that plaintiff was not exposed to its products, that exposure to its
               products was insufficient to cause injury, or that its product contained such a low
               amount of asbestos that it could not have been a cause of the injury’ [citation], the
               circuit court concluded that these claimed defenses ‘in reality do not exist because
               plaintiff will likely call an expert to testify that every exposure to asbestos is a
               substantial factor in causation.’ We also agree with the circuit court that Kochan is
               ‘internally inconsistent,’ as we fail to discern how it is both ‘impossible’ to exclude
               specific exposures as a proximate cause, and yet ‘simple’ for a defendant to defeat
               proximate cause at trial. Indeed, our decision in Thacker establishes that it is possible to
               exclude particular exposures as substantial contributing causes of a plaintiff’s injury in
               asbestos cases, and that proximate cause is properly a question of fact for the jury to
               resolve based upon competent evidence. [Citation.] The court’s holding in Kochan
               improperly deprives a defendant of a rational alternative explanation, in the form of the
               excluded other-exposure evidence, for why the plaintiff is suffering from an
               asbestos-related disease.” Id.


                                                    - 17 -
¶ 66       The supreme court emphasized its decisions in both Thacker and Leonardi stated the
       plaintiff bears the burden of proving duty, breach of duty, and proximate cause. Id. at 441, 910
       N.E.2d at 562. The law does not shift the burden of proof to defendant as to proximate cause.
       Id. In addition to a defendant’s right to rebut evidence tending to show its actions were
       negligent and the proximate cause of a claimed injury, a defendant also “ ‘has the right to
       endeavor to establish by competent evidence that the conduct of a third person, or some other
       causative factor, is the sole proximate cause of plaintiff’s injuries.’ ” Id. at 441, 910 N.E.2d at
       563 (quoting Leonardi, 168 Ill. 2d at 101, 658 N.E.2d at 459). The supreme court specifically
       overturned Kochan and Spain. Id. at 443-44, 910 N.E.2d at 563-64. According to the court:
               “As observed by [Justice Steigmann in his dissent] below, the appellate court’s
               erroneous interpretation of Lipke, Thacker and Leonardi in its rulings in Kochan and
               Spain left Illinois standing alone in excluding evidence of other asbestos exposures,
               and conflicted with our well-settled rules of tort law that the plaintiff exclusively bears
               the burden of proof to establish the element of causation through competent evidence,
               and that a defendant has the right to rebut such evidence and to also establish that the
               conduct of another causative factor is the sole proximate cause of the injury.” Id. at
               444, 910 N.E.2d at 564.
¶ 67       Based on our supreme court’s opinions in Leonardi and Nolan, defendant in this case did
       not have to prove anything. We find plaintiff’s argument defendant had no-proximate-cause
       defense because he had no expert witnesses disclosed on causation is simply incorrect as a
       matter of law. Defendant did not need to establish UNARCO was the sole proximate cause of
       plaintiff’s condition. However, for plaintiff to prevail, he had to establish defendant was a
       proximate cause of his asbestosis. While defendant had no obligation to do so, it should have
       been allowed to present evidence of plaintiff’s UNARCO work experience in an attempt to
       establish plaintiff’s exposure at UNARCO was to blame for plaintiff’s asbestosis should the
       jury find plaintiff had asbestosis. Because the trial court did not allow defendant to present this
       evidence, once the jury found plaintiff had asbestosis, it could only conclude the asbestosis
       was caused by plaintiff’s exposure to asbestos while working for defendant.
¶ 68       Based on the facts in this case, the trial court’s error was particularly egregious,
       considering a large portion of plaintiff’s case was based on plaintiff’s exposure to dust from
       UNARCO’s operation while working for defendant. For the reasons stated in the preceding
       paragraph, this error clearly was not harmless. Based on the evidence it heard, the jury clearly
       found plaintiff had an asbestos-related disease, which it could only blame on defendant
       because it heard no other evidence with regard to asbestos exposure.
¶ 69       When plaintiff’s evidence regarding UNARCO’s plant conditions (considering a major
       component of plaintiff’s case was plaintiff’s exposure to asbestos dust from UNARCO’s
       operation while working outdoors in the vicinity of the UNARCO facility) and defendant’s
       offers of proof are considered together, not to mention the testimony of Dr. Frank, a jury could
       have found plaintiff failed to prove defendant caused his asbestosis. Defendant could have
       introduced evidence plaintiff worked at UNARCO for a period of three months, a job he quit
       because it was dirty. Plaintiff presented evidence the conditions inside the UNARCO plant
       were horrendous. One of plaintiff’s witnesses, Robert Winstead, testified he could not see
       workers insider the UNARCO facility because it was so dusty inside the building. Dr.
       Ginzburg testified, based on his past experience, everyone who worked at UNARCO was
       exposed to asbestos. Further, according to Dr. Ginzburg during an offer of proof, it was

                                                   - 18 -
       possible plaintiff’s exposure to asbestos while working at UNARCO could have caused
       plaintiff’s pleural plaques and his asbestosis. Dr. Ginetti also testified plaintiff reported
       working at UNARCO, which he indicated was an area of high exposure. According to Ginetti,
       he had treated other patients exposed to asbestos at UNARCO who were diseased. Duane
       Amato testified–depending on plaintiff’s job at UNARCO–it was his opinion within a
       reasonable degree of industrial hygiene certainty plaintiff could have had an asbestos exposure
       greater than 25 fiber years while working at UNARCO.
¶ 70       If simply working in the proximity of the UNARCO facility could cause plaintiff’s
       condition, as plaintiff’s counsel argued, defendant should have been able to present evidence
       and argue plaintiff’s employment at UNARCO, and not his employment at the railroad, was
       the only proximate cause of plaintiff’s current condition. This is especially true considering Dr.
       Frank’s testimony regarding reentrainment and his opinion asbestosis can result from two to
       three months of asbestos exposure.
¶ 71       Because we are remanding for a new trial, we need not address the remaining issues raised
       by defendant.

¶ 72                                       III. CONCLUSION
¶ 73        For the reasons stated above, we reverse the judgment in this case and remand for a new
       trial consistent with this opinion.

¶ 74      Reversed; cause remanded with directions.




                                                   - 19 -